





AIRCRAFT LEASE AND MANAGEMENT AGREEMENT
(N745MB)
 
THIS AIRCRAFT LEASE AND MANAGEMENT AGREEMENT (this "Agreement") is made and
entered into as of December 21, 2018 (the "Effective Date"), by and between
Cobra Aviation Services LLC, a Delaware limited liability company ("Owner"), and
Brim Equipment Leasing, Inc., an Oregon corporation ("Manager"). Owner and
Manager are sometimes collectively referred to herein as the "Parties" and,
individually, as a "Party".
 
RECITALS
 
A.    Owner is the registered owner at the U.S. Federal Aviation Administration
("FAA") of Aircraft set forth on Exhibit A (together with the engines,
accessories and equipment installed thereon from time to time, the "Aircraft").
    
B.    Owner desires to lease the Aircraft and related ground support equipment
described on Exhibit B (“Ground Support Equipment”), to Manager hereunder.


C.    Owner desires Manager to operate the Aircraft pursuant to Title 14 of the
Code of Federal Regulations ("FAR"), Parts 133, 135, 137 and any other
applicable laws or regulations.


D.    Manager has personnel experienced in the business of managing, operating,
maintaining and scheduling aircraft and Ground Support Equipment and desires to
perform the services and operate the Aircraft pursuant to FAR Parts 133, 135 and
137 as described herein and any other applicable laws or regulations.
 
In consideration of the recitals and the promises and covenants contained
herein, and for other good and valuable consideration, the Parties hereby agree
as follows:
 
ARTICLE I
TERM; ACCOUNTING
 
1.1    Lease of Aircraft and Ground Support Equipment; Term. Owner hereby leases
the Aircraft and Ground Support Equipment to Manager and Manager hereby leases
the Aircraft and Ground Support Equipment from Owner, subject to the terms and
conditions of this Agreement. The term of this Agreement shall begin on the date
hereof and shall continue in effect for one (1) year (the "Term"). Owner and
Manager shall have the right to terminate this Agreement upon thirty (30) days’
written notice to the other party for any or no reason. This agreement may also
be terminated for cause, including a default hereunder and shall terminate
immediately upon the Manger’s suspension, revocation or surrender of any of its
Part 133, 135, of 137 Certificate.


1.2    Accounting. Within 20 days after the end of each month during the Term,
Manager shall deliver to Owner: (a) a reasonably detailed accounting statement
(each, a "Monthly Statement") setting forth the amounts payable to Owner during
the previous month pursuant to the terms of this Agreement, including, without
limitation, (i) the amounts payable to Owner in


Owner Initials: ___        Manager Initials: _____



--------------------------------------------------------------------------------







accordance with Section 4.5 and (ii) the amounts payable to Manager in
accordance with Section 4.1; and (b) the amount, if any, payable by either
Party, to the other Party, as set forth on such Monthly Statement. Within 10
days after Owner’s receipt of any Monthly Statement showing an amount payable by
a Party, to the other Party, the paying Party shall remit such payment to the
other Party.
 
1.3    Redelivery of Books, Records and Aircraft. Promptly after the termination
of this Agreement and subject to the terms and conditions of this Agreement,
Manager shall redeliver to Owner the Aircraft, related equipment, and Ground
Support Equipment and parts which have been installed on the Aircraft or Ground
Support Equipment any Aircraft-specific books and records in Manager's
possession. The Manager will re-deliver the Aircraft and Ground Support
Equipment to Owner, on the day that this Agreement is terminated at the Base of
Operations, defined in Section 2.2, below, or any other location within the
continental United States as Owner may elect, at Owner’s expense.
 
ARTICLE II
MANAGEMENT SERVICES
 
2.1    Generally. Manager hereby agrees to manage and operate the Aircraft and
furnish certain aircraft management, maintenance and other aviation services to
Owner as further described in this Article II (collectively, the "Management
Services") during the Term. The Management Services shall be provided in
accordance with: (a) applicable FARs; (b) Manager's established policies and
procedures with respect to its own aircraft, as such procedures may be modified
from time to time, including without limitation the Brim Equipment Leasing, LLC,
Part 133, 135, and/or 137 Approved General Operations Manual (as amended,
modified or supplemented from time to time, the "Manual"); (c) applicable
manufacturers’ recommended maintenance programs, and (d) the requirements
contained in Manager’s Part 133, 135, and/or 137 Operations Specifications (as
defined in Section 4.1 below).


2.2    Base of Operations. Manager shall be solely responsible for obtaining and
maintaining appropriate hangar, office, and shop space at Ashland / Parker
Airport (S03) or such other mutually agreeable location as reasonably determined
by the Owner and Manager from time to time during the Term ("Base of
Operations"). Owner shall not be responsible for the payment of any costs or
expenses associated with maintaining, staffing, or operating the Base of
Operations.


2.3    Maintenance and Inspections.


(a)    Manager shall be responsible for conducting or monitoring and overseeing
the maintenance, preventative maintenance and required or otherwise necessary or
advisable inspections of the Aircraft in accordance with the FAA-approved Brim
Equipment Leasing Maintenance Program (the "Manager Maintenance Program") and
applicable FARs, including, without limitation, FAR Parts 133, 135, and 137, and
in accordance with the manufacturer’s minimum maintenance requirements. No
period of maintenance, preventative maintenance or inspection shall be delayed
or postponed for the purpose of scheduling the Aircraft, unless said


Owner Initials: ___        Manager Initials: _____



--------------------------------------------------------------------------------







maintenance or inspection can be deferred per FAA authorizations in accordance
with approved FAA approved Approved Aircraft Inspection Program.


(b)    Manager will perform maintenance of the Aircraft, keep the interior and
the exterior of the Aircraft clean, repair discrepancies and perform scheduled
inspections. All personnel of Manager involved with the performance of
maintenance, preventative maintenance or alterations to the Aircraft shall be by
appropriately licensed and approved Brim personnel in accordance with Brim FAA
approved maintenance program.


(c)    Notwithstanding the foregoing, Manager may, in its sole and absolute
discretion, subcontract with third party maintenance providers to perform any
maintenance on the Aircraft; provided, however, any such third party maintenance
provider shall be an FAA approved facility meeting the requirements of the
Manager Maintenance Program. As between the Owner and Manger the expenses and
costs of such third party maintenance provider shall be for the account of the
Manager. Owner appoints Manager as its agent for the limited purpose of
executing, for and on behalf of Owner, any maintenance program and maintenance
inspection agreements or any other agreement as shall be necessary in order for
Manager to fulfill its obligations under this Agreement, the Part 133, 135 and
137 Operations Specifications, the Manager Maintenance Program, the Part 133,
135, and 137 Certificate (as defined in Section 4.1 below) and applicable FARs.
In any event where Manager would be exercising its limited authority as the
agent for the Owner as described in this Section 2.3(c),


2.4    Logbooks and Records. Manager shall maintain all logbooks and records
pertaining to the Aircraft in accordance with applicable FARs. Such logbooks and
records shall be kept by Manager in a fireproof file cabinet and made available
for examination and copying by Owner or Owner’s duly authorized agents, at
Owner’s reasonable advance request, at the location of such books and records at
Manager's Flight Operations office in Ashland, Oregon (the "Flight Operations
Office"). Upon the termination of this Agreement, Manager shall deliver such
logbooks and records to Owner.


Manager shall also maintain a computerized flight and maintenance record
tracking system with off-site backup capability, all of which will be available
for inspection and copying by Owner or Owner’s duly authorized agents, upon
reasonable request by Owner. Upon termination of this Agreement, Manager shall
deliver a copy of such stored data to Owner.


2.5    Scheduling and Setup Service. In addition to those duties assumed by
Manager elsewhere herein, Manager shall also provide the following services with
respect to the use of the Aircraft:
 
(a)    [reserved];


(b)    dispatch and flight following;


(c)    create itineraries;




Owner Initials: ___        Manager Initials: _____



--------------------------------------------------------------------------------







(d)    arrange for all fuel setup for the Aircraft at all airports at which the
aircraft operates, utilizing fuel discounts available to Manager;


(e)    [reserved]; and


(f)    utilize and maintain the Flight Operations Office, in part: (i) in order
to assist the flight crew in the performance of their duties; (ii) in order to
achieve scheduling of flights and flight personnel, flight following and
communication; (iii) in order to perform routine scheduled and unscheduled
maintenance to the Aircraft; and (iv) in the planning and support of flight
operations.


2.6    [Reserved]


2.7    Costs and Expenses.


(a)    Operating Cost and Expenses. Manager shall be solely responsible for any
and all costs and expenses that are related to or arise in connection with the
possession, operation, management, maintenance, or insuring of the Aircraft
during the Term, including without limitation:


(i)
the salaries, expenses (including travel expenses), per diems of flight crews
operating remotely, and hourly flight pay for each required member;



(ii)
the training and testing of personnel pursuant to this Agreement;



(iii)
fuel expenses;



(iv)
the costs of maintaining the Manager’s Polices of insurance maintained in
accordance with this Agreement;



(v)
maintenance and repair costs and expenses, including without limitation
providing all parts. Manager shall use reasonable efforts under the
circumstances to notify Owner in advance of any maintenance anticipated to cost
in excess of Ten Thousand ($10,000) Dollars. Such notice may be given verbally,
followed up by an e-mail or fax, notwithstanding the provisions of Section 11.2
below;



(vi)
payments required to maintain any Services Program (as defined in 2.11(g));



(vii)
the costs and expenses associated with obtaining and maintaining FAA Approval
(as defined in Section 2.1); and





Owner Initials: ___        Manager Initials: _____



--------------------------------------------------------------------------------







(viii)
the Hourly Aircraft Pro-Rata share of the Manager’s Selling, General &
Administrative Expenses (“SG&A”). For the avoidance of doubt the “Aircraft
Pro-Rata share” of the Manager’s SG&A shall be calculated by dividing Manager’s
total SG&A by the total number of number of aircraft in the Manager’s fleet. The
“Hourly Aircraft Pro-Rata share” shall be calculated by dividing the Aircraft
Pro-Rata share by the total number of hours flown by the Aircraft.





(collectively the “Costs”)








2.8    Fines and Penalties.    Any fines, penalties, or similar charges of any
kind that are assessed by a government, governmental agency, governmental
subdivision or unit, airport or airport authority or aviation authority,
including without limitation the FAA, with regard to or related to or arising
from the management and/or operation of the Aircraft shall be for the account of
and paid for by the Manager unless such violation is the direct result of
actions by the Owner.


2.9    Taxes. Owner shall pay to Manager and Manager shall collect from Owner
and remit to the appropriate taxing authorities all taxes (including without
limitation federal excise taxes applicable to Owner Charter), fees, assessments,
sales tax, personal property tax, license and registration fees, together with
all fines and penalties assessed by any taxing or governmental authority
(collectively, "Taxes"), which relate in any way to the ownership, use or
operation of the Aircraft, except for any federal or state taxes based on
Manager's net income or capital gains or any franchise taxes imposed on Manager
and except for federal excise taxes attributable to third party charters other
than Owner Charter. Owner shall indemnify, defend and hold Manager harmless from
and against Owner’s failure to pay the Taxes to Manager in order to allow
Manager to remit the same in a timely manner.


Owner and Manager will assist and cooperate with each other to obtain all
refunds on fuel taxes paid on fuel for all Commercial Operations, such refunds
to be remitted to Manager upon receipt. Owner and Manager acknowledge that fuel
receipts forming the foundation for the fuel tax refunds may not be received
from vendors in time for monthly reconciliations; as a result, such refunds may
be reflected in subsequent monthly reconciliations.
 
2.10    [RESERVED].


2.11    Other Management Services. Manager shall also undertake the following
management services, at no additional charge to Owner:


(a)    Employment or other engagement, training, and monitoring of any flight
crew assigned to the Aircraft in accordance with Section 4.4 below and such
other personnel provided


Owner Initials: ___        Manager Initials: _____



--------------------------------------------------------------------------------







by Manager in accordance with this Agreement as may be required to provide the
Management Services;


(b)    Coordinate and obtain insurance as provided in Article V below;


(c)    Liaise with the FAA and other pertinent governmental entities and comply
with applicable statutes, rules and regulations enforced by such entities in
connection with the management and operation of the Aircraft pursuant to this
Agreement;


(d)    Liaise with the Transportation Security Administration, Department of
Homeland Security, and other related governmental entities and comply with
applicable statutes, rules and regulations enforced by such entities in
connection with the management and operation of the Aircraft pursuant to this
Agreement;


(e)    Comply with all applicable customs requirements and regulations with
regard to leaving and entering the United States and any foreign country;


(f)    Provide recordkeeping, reporting, budgeting and other bookkeeping,
accounting and administrative functions as set forth herein or as reasonably
requested by Owner, including payment of all Aircraft-related invoices and
expenses; and


(g)    Administer any manufacturer or other maintenance or service programs
currently in existence or entered into during the term of this Agreement
(collectively, the “Service Programs”); and take the actions necessary to keep
the Service Programs current and in full force and effect.


ARTICLE III
[RESERVED]




ARTICLE IV
COMMERCIAL OPERATIONS
 
4.1    FAA Approval of the Aircraft. Owner shall: (a) cooperate as reasonably
requested by Manager in connection with securing and maintaining the approval
required by the FAA (the "FAA Approval") in order to (i) continue to include the
Aircraft on the Operations Specifications issued to Manager by the FAA pursuant
to FAR Parts 133, 135 and 137 (the "Operations Specifications") and (ii) operate
the Aircraft pursuant to FAR Parts 133, 135 and Part 137 pursuant to the
Operating Certificates issued to Manager by the FAA ("Operating Certificate")
and (b) be responsible and pay for any and all expenses incurred by Manager in
connection with maintaining the FAA Approval, including, without limitation,
periodically positioning the Aircraft to the FAA requested inspection location,
as requested by Manager for an FAA inspection. Any operation of the Aircraft
conducted for commercial purposes under FAR Parts 133, 135, 137 during the Term
(each, a "Commercial Operation" and, collectively, the "Commercial Operations")
and any related flight (such as a ferry flight or repositioning flight) shall be
subject to the provisions of this


Owner Initials: ___        Manager Initials: _____



--------------------------------------------------------------------------------







Article IV, as applicable. Notwithstanding anything herein to the contrary,
Owner shall not be obligated to pay for any costs, fees or expenses associated
with the amendment, supplement or modifications of the Manual or any other
manuals used by Manager or the preparation of any new or replacement Manual or
any other manuals used by Manager. Any Costs associated with obtaining or
maintaining the FAA Approval shall be billed to Owner, in an amount equal to the
Costs of such operations plus a markup of ten percent.


4.2    Commercial Operations. The Parties acknowledge and agree that they intend
for the Aircraft to be utilized by Manager for Commercial Operations at all
times with the express understanding that Manager may, in its sole discretion,
operate the Aircraft on appropriate ferry, maintenance, training (as limited in
Section 2.6) or positioning flights under Part 91 of the FARs. Whether operating
under Parts 133, 135, 137 or under Part 91, Manager will be in Operational
Control of the flights.


4.3    Operational Control During Commercial Operations.


(a)    The Parties hereby acknowledge and agree that Manager shall have
exclusive use of the Aircraft and maintain operational control of the Aircraft
at all times.. Without limiting the foregoing and notwithstanding anything
contained herein to the contrary, at all times during any Commercial Operation,
the Parties hereby agree that Manager shall: (i) have possession, control and
command of the Aircraft; (ii) have the sole and absolute exercise of authority
over initiating, conducting or terminating any flight of the Aircraft; (iii)
supervise and control the maintenance of the Aircraft; (iv) determine whether
each Commercial Operation can be safely operated; (v) release all Commercial
Operations; (vi) select, supervise and control the flight crew of the Aircraft,
including, without limitation, determining whether any pilot of the Aircraft:
(1) is a Qualified Pilot (as defined in Section 4.4 below); or (2) has met rest
period requirements or exceeded flight time limits. In exercising Operational
Control of the Aircraft, Manager shall comply with the FARs, insurance
requirements, pertinent regulations of the United States and the applicable
regulations or laws of any other country or aviation authority having
jurisdiction over the Aircraft or any operation of the Aircraft hereunder.


(b)    Owner acknowledges and agrees that the pilot-in-command during any
Commercial Operation, in his or her sole discretion, may terminate any flight,
refuse to commence any flight or take any other such action which, in the
judgment of such pilot, is necessitated by safety considerations. No such action
by the pilot-in-command shall create or support any liability for loss, injury,
damage or delay to Owner or any other person. Owner further agrees that Manager
shall not be liable for delay or failure to furnish or return the Aircraft or
flight crew pursuant to this Agreement when such failure is caused by government
regulation or authority, mechanical difficulty, war, civil commotion, strikes or
labor disputes, weather conditions, acts of God or other causes beyond Manager's
control or is necessary to adhere to the requirements of the Manual.




4.4    Selection of Pilots. The Parties agree that Manager shall have the sole
and absolute discretion to select the pilots to be utilized in connection with
any Commercial Operation; provided,


Owner Initials: ___        Manager Initials: _____



--------------------------------------------------------------------------------







however, Manager shall only use Qualified Pilots (as defined in this Section
4.4(a) below) in connection with all flights..


(a)    For purposes of this Agreement, the term "Qualified Pilot" shall mean a
pilot who, at the minimum:


(i)    with respect to a pilot-in-command, holds a valid FAA commercial pilot
certificate with appropriate category and class ratings, and if required for the
operation being conducted an instrument - helicopter rating, no less than 2000
flight hours in helicopters, and 500 hours in turbine helicopters;


(ii)    holds a current first or second class medical certificate in accordance
with applicable FARs;


(iii)    is current and qualified with respect to FAR Part 61 to conduct
operations under FAR Part 133, 135, and 137, as applicable.;


(iv)    is familiar with and qualified pursuant to the Manual, including without
limitation (A) has been screened through the pre-employment and background
checks, (B) has satisfactorily completed the requisite proficiency checks and,
with respect to a pilot-in-command, has satisfactorily completed the requisite
line checks, (C) is enrolled in the drug and alcohol testing program, and (D) is
in compliance with the initial and recurring Transportation Security
Administration training requirements;


(v)    is approved as pilot with respect to the Aircraft insurance coverage and
under the Manual; and


(vi)    is otherwise qualified to act as a required flight crew member for the
Aircraft.


4.5    Revenue Sharing with Respect to Commercial Operations.


In consideration for making the Aircraft available for Commercial Operations
pursuant to the terms of this Article IV the Manager shall pay Rent to the Owner
in the following amounts:


(a)    Third Party Charters. An amount equal to the Third Party Charter Lease
Rate, as defined on Exhibit A, for each Flight Hour (which shall consist of the
time between engine start and engine stop rounded to the nearest tenth of an
hour) the Aircraft is operated by Manager for Commercial Operations other than
Owner Charters.


(b)    Owner Charters. An amount equal to the Owner Charter Lease Rate, as
defined on Exhibit A, for each Flight Hour the Aircraft is operated by Manager
for Commercial Operations for the Owner (each such operation an “Owner Charter”.
For the avoidance of doubt,


Owner Initials: ___        Manager Initials: _____



--------------------------------------------------------------------------------







the minimum rate charged for any Owner Charter shall be no less than the Owner
Charter Rate set forth on Exhibit C.


(c)    Calculation of Cost. All calculations of Costs shall be pro-rata based
upon hourly available usage of the Aircraft. For example, a pilot’s monthly
salary shall be divided by the total number of flight hours available to be
flown by said pilot, and then allocated as a Cost on a per hour basis.


4.6    Training. In accordance with Brim FAA approved training programs.


4.7    [Reserved.]


4.8    Geographical Limitations. Manager may not conduct any flight outside the
United States, Canada and the Caribbean, without the prior written permission of
Owner and evidence of insurance coverage for that flight in a form and content
satisfactory to Owner in its sole discretion.
(a)    THE MANAGER AGREES NOT TO OPERATE OR LOCATE THE AIRCRAFT, OR ALLOW THE
AIRCRAFT TO BE OPERATED OR LOCATED, IN OR OVER ANY AREA OF HOSTILITIES, ANY
GEOGRAPHIC AREA WHICH IS NOT COVERED BY THE INSURANCE POLICIES REQUIRED BY THIS
AGREEMENT, OR ANY COUNTRY OR JURISDICTION FOR WHICH EXPORTS OR TRANSACTIONS ARE
SUBJECT TO SPECIFIC RESTRICTIONS UNDER ANY UNITED STATES EXPORT OR OTHER LAW OR
UNITED NATIONS SECURITY COUNCIL DIRECTIVE, INCLUDING, WITHOUT LIMITATION, THE
TRADING WITH THE ENEMY ACT, 50 U.S.C. APP. SECTIONS 1701 ET SEQ., AND THE EXPORT
ADMINISTRATION ACT, 50 U.S.C. APP. SECTIONS 2401 ET SEQ. OR TO OTHERWISE
VIOLATE, OR PERMIT THE VIOLATION OF, SUCH LAWS OR DIRECTIVES. MANAGER ALSO
AGREES TO PROHIBIT ANY NATIONAL OF SUCH RESTRICTED NATIONS FROM OPERATING THE
AIRCRAFT.
4.9    Compliance with Laws and Regulations. The Parties shall comply with all
federal, state and local laws and executive orders and regulations issued
pursuant thereto, including, without limitation, and to the extent applicable to
this Agreement, all FARs, and any applicable regulations or laws of any other
country or aviation authority having jurisdiction over the Aircraft or any
operation of the Aircraft hereunder.
4.10    Hazardous Materials. At all times during this lease, Manager shall
maintain such permits necessary to carry any hazardous materials it may from
time to time carry.
4.11    Damage by Charter Customer. In the event that a customer generated by
Manager damages the Aircraft, or any portion thereof, through its negligence or
willful misconduct during a flight, Manager shall advise Owner of such damage,
and Manager shall make good faith commercially reasonable efforts to collect
from such customer the costs and expenses to repair such damage and upon
collection of same will reimburse Owner for the documented costs necessary to
repair such damage. In no event shall Manager or a customer generated by Manager
be liable for normal wear and tear consistent with the anticipated use of the
Aircraft.


Owner Initials: ___        Manager Initials: _____



--------------------------------------------------------------------------------







ARTICLE V
INSURANCE


5.1    Aircraft Insurance Coverage. During the Term, Manager shall arrange for
and procure, at Manager’s expense, insurance coverage, including without
limitation the special provisions set forth below, under separate aviation
insurance policies relating to the Aircraft ("Manager's Policies").
 
(a)    All risk physical damage (hull) insurance, including war, hijacking and
allied perils coverage, with respect to the Aircraft, insuring against any loss,
theft or damage to the Aircraft, and extended coverage with respect to any
engines or parts while removed from the Aircraft, in an amount not less than the
Agreed Value defined on Exhibit A for each Aircraft, with a deductible not more
than two and one-half percent (2.5%) of the Agreed Value. Such insurance shall
provide that all losses shall be adjusted solely with Owner and be payable to
Owner as the sole loss payee.


(b)    Aircraft liability insurance, including war, hijacking and allied perils
coverage, with respect to the Aircraft, insuring against liability for bodily
injury to or death of persons, including passengers, and damage to or loss of
property, in an amount not less than the minimum amount required by any
governmental organization having jurisdiction over the territory where the
aircraft is being operated and in no event less than $25,000,000 combined limit
per occurrence (except with respect to war risks, hijacking and allied perils
coverage, which shall be subject to a policy sub-limit in an amount not less
than the minimum amount required by any governmental organization having
jurisdiction over the territory where the aircraft is being operated and in no
event less than $25,000,000 combined limit per occurrence and in the annual
aggregate for bodily injury to or death of, and property damage to, third
parties).


(c)    All coverages required by this Section 5.1 shall include the following
provisions:


(i)    such insurance shall be primary without any right of contribution from
any other insurance available to Manager or Owner;


(ii)    such insurance shall contain a standard clause as to cross liability or
severability of interests among insured parties providing that the insurance
shall operate in all respects as if a separate policy had been issued covering
each party insured except for limits of liability;


(iii)    such insurance shall cover the operation of the Aircraft;


(iv)    such insurance shall name Owner as the Named Insured and shall name
Manager, its affiliates, successors and assigns and their respective officers,
directors, members, managers, employees, agents and representatives (the
"Manager Additional Insureds") as additional insureds;




Owner Initials: ___        Manager Initials: _____



--------------------------------------------------------------------------------







(v)    the geographic limits of such insurance shall be worldwide, except that
in the case of war, hijacking and allied perils coverage, the coverage territory
shall be subject to such excluded territories as is usual in the aviation
insurance industry;


(vi)    such insurance shall provide that not less than 30 calendar days’
advance written notice (except 10 days’ written notice for non-payment of
premium and such shorter period as is customarily available under the war,
hijacking and allied perils insurance) shall be given to Manager and Owner of
cancellation by any party or adverse material change or reduction in the limits
of coverage applicable to Manager or Owner under the policies;


(vii)    such insurance shall contain an invalidation of interest/breach of
warranty clause in favor of Owner providing that the coverage afforded to Owner
will not be voided or invalidated by any act or neglect of any of the Manager
Additional Insureds or any other insured party, for the avoidance of doubt the
invalidation of interest/breach of warranty clause required by this provision
shall apply to coverages required by Section 5.1(a) and 5.1(b) (subject to
underwriter approval);


(viii)    such insurance shall contain an invalidation of interest/breach of
warranty clause in favor of Manager Additional Insureds, providing that the
coverage afforded to such parties will not be voided or invalidated by any act
or neglect of Owner or any other insured party (subject to underwriter
approval);


(ix) such insurance shall contain a waiver of subrogation in favor of both Owner
and Manager; and


(x) such insurance will be issued by an insurer of recognized reputation and
responsibility which is satisfactory in the reasonable discretion of the Owner.
 
(d)    Manager shall provide to Owner prior to the first operation of the
Aircraft under Manager's Policies an insurance certificate reflecting the
coverage required by the Agreement and thereafter, when it becomes available, a
copy of the policy showing the applicable coverages. Manager shall provide Owner
an insurance certificate upon renewal annually.
 
5.2    Additional Manager's Insurance Obligations. During the Term, Manager will
maintain in full force and effect, at its own expense:
 
(a)    Workers' Compensation Coverage that provides applicable statutory
benefits and Employer Liability Coverage in an amount of not less than $500,000,
or such higher amount required by any applicable law, covering all employees of
Manager;


(b)    Premises General Liability insurance, including hangarkeeper's liability
coverage and including premises liability coverage, in the amount of $25,000,000
per occurrence,


Owner Initials: ___        Manager Initials: _____



--------------------------------------------------------------------------------







and products and completed operations coverage in the amount of $10,000,000 per
occurrence and in the aggregate; and


(c)    Fire and extended coverage insurance on Manager's and Owner’s personal
property, trade fixtures and equipment located in or on the Flight Operations
Office, in an amount equal to the full replacement value thereof.
 
5.3    Owner’s Insurance Obligations. During the Term, Owner will maintain in
full force and effect, at its own expense:
 
(a)    Fire and extended coverage insurance on Owner’s personal property, trade
fixtures and equipment located in or on the Base of Operations, in an amount
equal to the full replacement value thereof.
 
5.4    Insurance Validity. In the event that any insurance on the Aircraft which
is required by this Article V is invalidated for any reason, the Aircraft shall
not be operated until such time as all such insurance is again valid and in full
force and effect.




ARTICLE VI
INDEPENDENT CONTRACTOR


6.1    Independent Contractor. Manager shall be deemed to be an independent
contractor with respect to Owner. Manager shall be free to devote to its other
business such portion of its entire time, energy, efforts and skill, as it sees
fit. Manager shall have no mandatory duties, except those which are specifically
set out in this Agreement. Nothing contained in this Agreement shall be regarded
as creating any relationship (employer/employee, joint venture, partnership)
between the Parties other than as specifically set forth herein.


6.2    No Agent Status. Except as specifically set forth in Section 2.3(c),
Manager shall never at any time during the Term become the agent of Owner, and
Owner shall not be responsible for the acts or omissions of Manager or its
agents except as set forth herein.
 
6.3    No Employee Status. No employee of Manager will, at any time, represent
himself or herself to be an employee of Owner and no employee of Owner will, at
any time, represent himself or herself to be an employee of Manager.
 


Owner Initials: ___        Manager Initials: _____



--------------------------------------------------------------------------------







ARTICLE VII
ALTERATIONS


7.1    Alterations. Manager shall not have the right to alter, modify or make
any additions or improvements to the Aircraft, other than those necessary to
obtain and maintain FAA certification, to maintain the Aircraft in accordance
with the terms hereof or to ensure that the Aircraft conforms to Manager's
Manual, without prior written permission from Owner. All such alterations,
modifications, additions and improvements as are so made shall be at the cost of
the Owner and shall become the property of Owner and shall be subject to the
terms of this Agreement.
 
ARTICLE VIII
TITLE
 
8.1    Title. Owner hereby represents and warrants that it is the registered
owner of the Aircraft and has full right, power and authority and has secured
all necessary consents to enter into this Agreement with Manager. It is
expressly agreed and acknowledged that this Agreement is a lease and management
contract, and that Manager acquires no ownership, title, property rights or
interests in or to the Aircraft except those that are specifically set forth in
this Agreement.


ARTICLE IX
RISK OF LOSS OR DAMAGE TO AIRCRAFT
 
9.1    Risk of Loss or Damage to Aircraft. Risk of loss or damage to the
Aircraft shall at all times be borne by Manager. If, during the Term, the
Aircraft is destroyed, lost or damaged beyond repair, this Agreement shall
terminate immediately, unless otherwise agreed to by both Parties.
 
ARTICLE X
INDEMNIFICATION
 
10.1    Indemnification. Each Party to this Agreement hereby indemnifies and
holds harmless the other Party and its respective officers, directors, managers,
partners, employees, shareholders, members and affiliates from and against any
claim, damage, loss or reasonable expense, including, without limitation,
reasonable attorneys' fees, resulting from bodily injury or property damage to
third parties caused by an occurrence and arising out of the ownership,
maintenance or use of the Aircraft that results from the negligence or willful
misconduct of such indemnifying Party (an "Indemnified Loss"); provided,
however, that neither Party to this Agreement will be liable for any Indemnified
Loss:


(a)    to the extent that such loss is covered by the insurance policies
described in Article V above (the "Policies"), or in the event the other Party
fails to maintain the insurance coverages it is required to maintain pursuant to
said Article V, such loss would have been covered under the required coverages
had they been in effect;




Owner Initials: ___        Manager Initials: _____



--------------------------------------------------------------------------------







(b)    with respect to a loss covered by the Policies, to the extent that the
amount of such loss exceeds the policy limits required by Article V above;


(c)    with respect to a loss consisting of expenses incurred in connection with
a loss covered in whole or in part by the Policies, to the extent that such
expenses are not fully covered by the Policies; or


(d)    to the extent of the comparative negligence or willful misconduct of the
indemnified Party or its officers, directors, managers, partners, employees,
shareholders, members and affiliates.


10.2    Indemnification by Manager. Manager will indemnify Owner for direct
physical damage to the Aircraft proven to have been caused by Manager's gross
negligence or willful misconduct ("Gross Negligence/Willful Misconduct Aircraft
Damage"); provided, however, that Manager will not indemnify Owner for any Gross
Negligence/Willful Misconduct Aircraft Damage:
 
(a)    to the extent that coverage for such damage is provided by Manager's
Policies required to be maintained by Manager by Article V above; or


(b)    with respect to such damage for which coverage is provided by Manager's
Policies, to the extent that the amount of such damage exceeds the agreed
insured value specified in Article V above.
 
If any Gross Negligence/Willful Misconduct Aircraft Damage is not covered by
Manager's Policies solely because it is less than an applicable deductible
amount set forth in Article V above, Manager will indemnify Owner for the amount
of any such damage up to the amount of such deductible.
 
10.3    LIMITATION OF LIABILITY. EACH PARTY ACKNOWLEDGES AND AGREES THAT (A) THE
PROCEEDS OF INSURANCE TO WHICH IT IS ENTITLED, (B) ITS RIGHTS TO INDEMNIFICATION
FROM THE OTHER PARTY UNDER SECTION 10.1 (AND IN THE CASE OF OWNER, ITS RIGHTS TO
INDEMNIFICATION UNDER SECTION 10.2) (AND IN THE CASE OF MANAGER, ITS RIGHTS TO
INDEMNIFICATION UNDER SECTIONS 2.3, 2.8 AND 10.4), AND (C) ITS RIGHT TO DIRECT
DAMAGES ARISING IN CONTRACT FROM A MATERIAL BREACH OF THE OTHER PARTY'S
OBLIGATIONS UNDER THIS AGREEMENT ARE THE SOLE REMEDIES FOR ANY DAMAGE, LOSS OR
EXPENSE ARISING OUT OF THIS AGREEMENT OR THE SERVICES PROVIDED HEREUNDER OR
CONTEMPLATED HEREBY. OWNER WAIVES ALL RIGHTS OF RECOVERY AGAINST MANAGER AND
MANAGER ADDITIONAL INSUREDS FOR ANY LOSS OR DAMAGE TO THE AIRCRAFT, EXCEPT AS
SET FORTH IN SECTIONS 10.1 and 10.2 ABOVE. EXCEPT AS EXPRESSLY SET FORTH IN
SECTION 10.1, THIS SECTION 10.3 AND SECTION 10.4 BELOW, EACH PARTY WAIVES ANY
RIGHT TO RECOVER ANY DAMAGE, LOSS OR EXPENSE ARISING OUT OF THIS AGREEMENT OR
THE SERVICES PROVIDED HEREUNDER OR CONTEMPLATED HEREBY. IN NO EVENT SHALL EITHER
PARTY BE LIABLE FOR, OR HAVE ANY DUTY FOR INDEMNIFICATION OR CONTRIBUTION TO THE
OTHER PARTY FOR, ANY INDIRECT, SPECIAL, INCIDENTAL,


Owner Initials: ___        Manager Initials: _____



--------------------------------------------------------------------------------







CONSEQUENTIAL OR PUNITIVE DAMAGES, OR FOR ANY DAMAGES CONSISTING OF DAMAGES FOR
LOSS OF USE, REVENUE, PROFIT, BUSINESS OPPORTUNITIES AND THE LIKE, EVEN IF THE
PARTY HAD BEEN ADVISED, OR KNEW OR SHOULD HAVE KNOWN OF THE POSSIBILITY OF SUCH
DAMAGES.
 
10.4    Failure of Insurance Policies. When any of the policies to be maintained
by Manager pursuant to Section 5.3 above are utilized, any indemnification
provided by Manager to Owner, any waiver of any claim and any agreements to be
liable for damages set forth in this Article X shall not apply to the extent
that such policies have failed to provide the insurance coverage required by
Section 5.3, except in the event such failure arises from or is related to any
action or inaction on the part of Owner. Furthermore, Manager agrees to
indemnify Owner for any Indemnified Loss resulting from the failure of such
policies to comply with the requirements of Section 5.3 above, except in the
event such failure arises from or is related to any action or inaction on the
part of Owner.


10.5    Survival. The provisions of this Article X will survive the termination
or expiration of this Agreement.
 
ARTICLE XI
MISCELLANEOUS PROVISIONS
 
11.1    Entire Agreement. This Agreement constitutes the entire understanding
between the Parties as of the Effective Date and supersedes all prior agreements
between the Parties which concern the Aircraft. Any change, modification or
amendment to this Agreement must be in writing signed by both Parties and must
specifically state that it is intended to change, modify or amend this
Agreement.
 
11.2    Notices. Any notice required or permitted under this Agreement shall be
given in writing and shall be effective for all purposes if hand delivered to
the Party designated below or if sent by (a) certified or registered United
States mail, postage prepaid; (b) by expedited delivery service, either
commercial or United States Postal Service, with proof of delivery; or (c) by
facsimile (provided that such facsimile is confirmed by expedited delivery
service or by mail in the manner previously described), addressed as follows:
 
If to Manager:             Brim Equipment Leasing, Inc.
Attention: Julie Brim, President
Physical Address: 455 Dead Indian Memorial Rd, Ashland, OR 97520
Mailing Address: PO Box 3009, Ashland, OR 97520
email: Julie@brimaviation.com
 
with a copy to Wexford Capital LP –
411 West Putman Ave.
Greenwich, CT 06830
Attn: Legal


Owner Initials: ___        Manager Initials: _____



--------------------------------------------------------------------------------







email: legal@wexford.com




If to Owner:                Cobra Aviation Services LLC
Mark Layton
Chief Financial Officer
14201 Caliber Drive, Suite 300
Oklahoma City, OK 73134
Phone: 405.563-9961
mlayton@mammothenergy.com


With a copy to:            McAfee & Taft A Professional Corporation
Scott D. McCreary / John R. Chubbuck
10th Floor, Two Leadership Square
211 N Robinson
Oklahoma City OK 73102-7103
Phone: 405.235.9621
Scott.mccreary@mcafeetaft.com
john.chubbuck@mcafeetaft.com


or to such other address and person as shall be designated from time to time by
Manager or Owner, as the case may be, in a written notice to the other in the
manner provided for in this Section 11.2. The notice shall be deemed to have
been given at the time of delivery if hand delivered, or on the next business
day after transmission if sent by confirmed facsimile, or in the case of
registered or certified mail, on the third business day after deposit in the
United States mail, or if by expedited delivery, upon the first attempted
delivery on a business day. A Party receiving notice which does not comply with
the technical requirements for notice under this Section 11.2 may elect to waive
any deficiencies and treat the notice as having been properly given.
 
11.3    Compliance with Laws. Manager and Owner shall comply with all federal,
state and local laws and executive orders and regulations issued pursuant
thereto, including, without limitation, and to the extent applicable to this
Agreement, all FARs, to the extent of their obligations under this Agreement.
 
11.4    Rights and Remedies. Manager and Owner’s rights and remedies with
respect to any of the terms and conditions of this Agreement shall be cumulative
and non-exclusive and shall be in addition to all other rights and remedies
which either Party possesses at law or in equity except as otherwise provided in
this Agreement.
 
11.5    Invalidity. In the event that any one or more of the provisions of this
Agreement shall be determined to be invalid, unenforceable or illegal, such
invalidity, unenforceability and illegality shall not affect any other provision
of this Agreement, and this Agreement shall be construed as if such invalid,
unenforceable or illegal provision had never been contained herein.
 


Owner Initials: ___        Manager Initials: _____



--------------------------------------------------------------------------------







11.6    Force Majeure. Each Party shall be relieved of its obligations hereunder
(other than payment obligations) in the event and to the extent that the Party's
performance is delayed or prevented by any cause reasonably beyond such Party's
control, including, without limitation, acts of God, public enemies, war, civil
disorder, fire, flood, explosion, labor disputes or strikes, or any acts or
order of any governmental authority.
 
11.7    Waiver. No delay or omission in the exercise or enforcement of any right
or remedy hereunder by either Party shall be construed as a waiver of such right
or remedy. All remedies, rights, undertakings, obligations and agreements
contained herein shall be cumulative and not mutually exclusive.
 
11.8    Assignment. Neither this Agreement nor any Party's interest herein shall
be assignable to any other Party without the prior written consent of the other
Party. This Agreement shall inure to the benefit of and be binding upon the
Parties hereto, their heirs, representatives and successors.
 
11.9    Confidentiality. Manager and Owner shall not disclose to any third party
(other than their respective employees, advisors and affiliates) in any manner
information regarding the terms of this Agreement without the non-disclosing
Party's prior written consent; provided, however, that neither Party shall be
prohibited from making any disclosures to the FAA in connection with the
certification process contemplated in Section 4.1 above or to the extent
required by law.
 
11.10    Review of Records. Each Party shall permit the other, upon reasonable
request, to review its accounting and other cost records relating to the
Aircraft so the other Party can conduct an audit of such records as that other
Party reasonably deems necessary.


11.11    Exhibits. Exhibits referred to herein are attached hereto and
incorporated herein for all purposes.
 
ARTICLE XII
APPLICABLE LAW
 
12.1    Governing Law, Jurisdiction and Waiver of Jury Trial. This Agreement
shall be governed by and construed in accordance with the internal laws of the
State of Delaware without giving effect to any choice or conflict of law
provision or rule (whether of the State of Delaware or any other jurisdiction)
that would cause the application of Laws of any jurisdiction other than those of
the State of Delaware. ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR
BASED UPON THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
SHALL BE INSTITUTED IN THE COURTS OF THE STATE OF DELAWARE OR, IF SUCH COURTS
LACK SUBJECT MATTER JURISDICTION, THE FEDERAL COURTS OF THE UNITED STATES OF
AMERICA LOCATED IN THE STATE OF DELAWARE, AND EACH PARTY IRREVOCABLY SUBMITS TO
THE EXCLUSIVE JURISDICTION OF SUCH COURTS IN ANY SUCH SUIT, ACTION OR
PROCEEDING. SERVICE OF PROCESS, SUMMONS, NOTICE OR OTHER DOCUMENT IN ACCORDANCE
WITH SECTION 11.2 SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY SUIT,


Owner Initials: ___        Manager Initials: _____



--------------------------------------------------------------------------------







ACTION OR OTHER PROCEEDING BROUGHT IN ANY SUCH COURT. THE PARTIES IRREVOCABLY
AND UNCONDITIONALLY WAIVE ANY OBJECTION TO THE LAYING OF VENUE OF ANY SUIT,
ACTION OR ANY PROCEEDING IN SUCH COURTS AND IRREVOCABLY WAIVE AND AGREE NOT TO
PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH SUIT, ACTION OR PROCEEDING
BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. THE PARTIES
HEREBY WAIVE THE RIGHT TO TRIAL BY JURY IN ANY LITIGATION ARISING OUT OF, OR
RELATING TO, THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
FINALLY, DUE TO THE COMMERCIAL NATURE OF THIS AGREEMENT AND THE COMPLEX AVIATION
REGULATORY SCHEME, OWNER AND MANAGER EXPRESSLY WAIVE THE RIGHT TO A JURY TRIAL
FOR ANY DISPUTES ARISING FROM THIS AGREEMENT.


[Signatures on Next Page]




Owner Initials: ___        Manager Initials: _____



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day and
year first above written.


Manager:                        Owner:


Brim Equipment Leasing, Inc.            Cobra Aviation Services LLC






By: /s/ Julie Brim                    By: /s/ Mark Layton            
Name: Julie Brim                    Name: Mark Layton
Title: President                    Title: Chief Financial Officer











--------------------------------------------------------------------------------







EXHIBIT A


AIRCRAFT LISTING


One (1) McDonnell Douglas Helicopter model 600N aircraft bearing manufacturer’s
serial number RN067 and United States Registration Number N745MB, together with
one (1) Rolls-Royce Corporation model 250-C47M aircraft engines bearing
manufacturer’s serial number CAE-847874 (collectively the “N745MB Aircraft”)




Required Hull Insurance Amount


N745MB: $1,100,000


Charter Lease Rates


Third Party Charter Lease Rate:
An Amount equal to the cost of Owner’s working capital plus 10% / Flight Hour.



Owner Charter Lease Rate:        $1 / Flight Hour









--------------------------------------------------------------------------------







EXHIBIT B


GROUND SUPPORT EQUIPMENT


[NONE]









--------------------------------------------------------------------------------









EXHIBIT C


OWNER CHARTER RATE


Owner Charter Rate: Manager’s hourly Costs of operating the Owner Charter plus
10% of such Costs.







